FILED
                           NOT FOR PUBLICATION                                MAR 14 2012

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MOHAMMAD A. MAZED, an individual,                No. 11-56647

              Plaintiff - Appellant,             D.C. No. 8:11-cv-00814-JST-
                                                 MLG
  v.

JP MORGAN CHASE BANK, N.A.;                      MEMORANDUM*
CALIFORNIA RECONVEYANCE
COMPANY,

              Defendants - Appellees.


                   Appeal from the United States District Court
                       for the Central District of California
                Josephine Staton Tucker, District Judge, Presiding

                            Submitted March 9, 2012**
                               Pasadena, California

Before: PREGERSON, GOULD, and TALLMAN, Circuit Judges.

       Mazed requested and was granted a preliminary injunction enjoining the

foreclosure of his home. He now appeals the district court’s order that he pay


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
monthly rent to JP Morgan Chase Bank in the amount of $2016.50 for the duration

of the injunction and the order that all parties participate in Loan Modification

Settlement Proceedings.

      We review the district court’s decision as to the amount of the security bond

for an abuse of discretion and we affirm. See Johnson v. Couturier, 572 F.3d 1067,

1086 (9th Cir. 2009); Fed. R. Civ. Pro. 65(c). Before setting the amount of the

security bond, the district court considered both parties’ arguments and evidence

regarding the potential financial ramifications of issuing a preliminary injunction.

The amount the district court ordered Mazed to pay is the same $2016.50 monthly

mortgage payment provided for in the loan modification program the parties

previously negotiated. This amount is less than the monthly rent of $5875.60

requested by appellees. The district court did not abuse its discretion by

determining that $2016.50 in monthly rent adequately balances the potential harm

to appellees from delayed foreclosure with the risk that the preliminary injunction

was wrongfully entered. See W.R. Grace & Co. v. Local 729, Int’l Union of United

Rubber, Cork, Linoleum & Plastic Workers, 461 U.S. 757, 770 n.14 (1983);

Walczak v. EPL Prolong, Inc., 198 F.3d 725, 730 (9th Cir. 1999).

      Mazed also argues the district court abused its discretion by ordering the

parties to participate in settlement discussions because appellee-Chase has no


                                          2
standing to collect mortgage payments, negotiate a modification of the mortgage,

or bring foreclosure proceedings. We review the district court’s decision regarding

management of litigation for abuse of discretion. Preminger v. Peake, 552 F.3d

757, 769 n.11 (9th Cir. 2008). In granting the preliminary injunction, the district

court acknowledged that serious questions remain as to the interest of appellees.

At this stage in the litigation, however, it was not an abuse of discretion for the

district court to require the parties to participate in settlement discussions that

might result in a favorable resolution for all parties.

      AFFIRMED.




                                            3